Case 9:19-cv-00428-BKS-TWD Document 66 Filed 03/25/21 Page1of5

Hr. Tay Bradshaw

DIN; 03 -A-365¢

Southport Corre ctienal Facility
P.0, Bex 2000

Pine City, New Yer k (487/

March 2 2,202/

 

 

 

 

Cierk , U.S. District Gurt

 

U.S. Courthouse
f.0.. Box 7367

 

100 South Clinton Stree t Re: Bradshaw v. Fletcher, etal
Syracuse, New Yerk 1326/ - 1367 19- cv - 042 8(6KS) (TWD)
Abtembien

Dear Judge Brenda _K.Sannes:

T am the piatntiFf and um proceeding pro sein the abeve - referenced mater. write
to_infocm. the Court. that The John Doe. defendants has presumably been identified. rE
icer

request the Court to order that the Clerk shall amend the docket to add, Collinger

instead of John Doe #2, Adam Gallagher and Walrath instead of John Doe # 35, respectively
and Walrath instead of John Doe # 6,

I also write to inform the Court that I have. sent to defendants attorney  Plaintift
Fourth Request Fer Tnterrogatecies and Document Production, and Admissio vi dated

February $8,202), Beker T believe their atterney will continue to claim that this

L of 7.
Case 9:19-cv-00428-BKS-TWD Document 66 Filed 03/25/21 Page 2 of 5

Letter te Judge Sannes te 2 of 2 dated March 22,2021.

Fourth discevery request was not receive to run +# inte the dégcover y deadline.

Lam enclosing a copy of my fourth Discovery Request ts make the Court aware.
Tastly, I request an updated copy ef the Court $ Docket sheet.

Thank you for your consideration fo this matter. Your prompt response will be
appreciated greatly,

Very truly yours ,

B—

He. Jay Brads haw
Plaintit F - fro Se
Enclos ure/,

Cc Erik Pinsonnault
Assistant Attorney General
The Capitol |
Albany, New York 122ZY
Case 9:19-cv-00428-BKS-TWD Document 66 Filed 03/25/21 Page 3 of 5

 

UNz TED STATES DISTRICT COURT
_NORTHERN DISTRICT OF NEW YORK

 

 

Plaimtif €-

 

 

 

 

 

 

 

 

ee ocument _production for copying and_inspection 2

A frac apd al writen isn Rope Elimination Act COREA) complaints thet
ee eee Correctional ___

Facility. pa ee

 

 

 

 

2. Tabentity oy File. for ati eels nd produce plaintiff's file in its emticeby.

 

 

 

PARTITE a Pris ASA AAI AB
Facility, are maintained and available at the main office of the departments —_____ +

 

 

—4,Produce- the personal history folder of each named defendants.
_5. Produce the completed Office of Special Investigation File and relevant documents

des —Fegard inc ice. on January 10,2014.

 

 

 

 

 

4
 

6. Produce the Complete Office of Special Investigation File and relevant
a incident on March 13,2019 and March 14,2014.

 

aes

| ee ee who work }
we Lientshy the te Doe #2 , tee Bl - gilletyiGa He ipa Sabing the 1OP.H.— /

GAM teur, on October 4, 2019 to October 5, 2018, at Upstate Correctional Facility,

 

_%. Identify John Doe #364, whe collected the mails on Bi-galle ry, H- Block, on
____fictober 5, 2618+ in

 

 

4, Identity Sohn Doe. © 5, whe served breakfast and collected trays on B1- gallery,
{)-Block, at about 7A,M.~ 3; 30A.n.,0n October 5, 201%, at Upstate Correctional Facility,

 

 

 

 

 

m3 Jey bradshaw oa ee ee
Tet mese Se
___ DIN? 08-A-365Y _
Southport Correc tional Facility
P.0. Box Z000
Pine City, New York 1489 /

 

To: VIA FIRST-CLASS MATL
Erik Prnsonnault a“
Attorney Far De fend ents

The Capttol . aes
Albany, Sie We a

 

 

 
   

SOUTHPORT CORRECTIONAL FACILITY
P.O. BOX 2000
PINE CITY, NEW YORK 14871-2000

 

NAME ws “4 rgiebiegp, Bra d shaw DIN:-08-A-3é5Y

Legal Mat jon M. 3
eo NN ES

 

RECEIVED

 

rus DTA COUNT |
Ison, DOMURAD, CLERK |

beccesiseereaenreemeceesacnn ee yn

 

Cler kK, UV, S District (out 4

“U2. Court heuse

P-0, Box 7369

4

J00 South Clinton Street

Syracuse, New York 13261/- 7367

Lega | Mas)
egal Ma)

LSPRLESELL coon abaaaananee Pleat flpepeep lela typed ly

   
